COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Steven Golden v. The State of Texas

Appellate case number:    01-13-00546-CR

Trial court case number: 1833897

Trial court:              County Criminal Court at Law No. 4 of Harris County

        This case was abated and remanded to the trial court to enter written findings of fact and
conclusions of law in conjunction with the trial court’s denial of appellant’s motion to suppress
evidence. The district clerk has filed a supplemental clerk’s record containing the trial court’s
findings of fact and conclusions of law. Accordingly, we REINSTATE this case on the Court’s
active docket.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp, Jr.
                    Acting individually      Acting for the Court


Date: January 14, 2014